DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a level selection circuitry configured to determine a level of supply voltage based on power of an input data stream and generate a level select signal, wherein the level select signal is generated based on a series of voltage level changes triggered by each determined level of supply voltage” It is not clear what the applicant meant by the level select signal is generated based on a series of voltage level changes triggered by each determined level of supply voltage, see Fig. 2 of the 
Claim 11 is rejected in the same manner as discussed above in claim 1.
Claims 2-10 & 12-17 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briffa et al., (hereinafter, Briffa) (US 20150372646 A1, of record).
Regarding claim 1 is understood, Briffa (Fig. 1) discloses digital envelop tracker circuitry, comprising: a level selection circuitry (e.g. supply select 20 and multilevel 24) configured to determine a level of supply voltage based on power of an input data stream (e.g. Data) and generate a level select signal (see a signal from supply select 20), wherein the level select signal is generated a series of voltage level changes triggered by each determined level of supply voltage (see supply select 20 
Regarding claim 6, further comprising: the supply filter configured to filter the supply voltage (see filter 26).
Regarding claim 11 is rejected in the same manner as discussed above in claim 1. 
Regarding claim 17, a non-transitory, machine-readable storage including machine- readable instructions, when executed on a machine, to implement a method as in claim 11 (see paragraph [0077], flow diagram or instructions may be implemented via computer software.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/
Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843